J-A17040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAMON PADILLA                              :
                                               :
                       Appellant               :   No. 1110 EDA 2020

         Appeal from the Judgment of Sentence Entered March 4, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003828-2019


BEFORE: McLAUGHLIN, J., KING, J., and PELLEGRINI, J.*

DISSENTING MEMORANDUM BY PELLEGRINI, J.:

                                                     FILED DECEMBER 29, 2021

        Because the uncontroverted facts establish that Padilla was not frisked

for officer safety but for reasons that the police officers did not remember,

reasonable suspicion was not established. Accordingly, I respectfully dissent.

        At the suppression hearing, the Commonwealth called Officer Ryan

Redmond, the officer who conducted the frisk. As part of his testimony, the

Commonwealth played his body camera (body-cam) footage to show what

happened during the traffic stop.          On the night of Padilla’s arrest, around

10:00 p.m., Officer Redmond was on patrol with Officers Mark Wildsmith and

Robert McGrody. While on patrol, Officer Redmond saw a white Toyota Corolla


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17040-21


with dark-tinted windows. Because he could not see inside the vehicle, Officer

Redmond pulled the car over.     The car’s driver complied and pulled over

around the 3100 block of E Street. There were three males in the car; Padilla

was in the front passenger seat. The officers obtained their IDs and handed

them to Officer Wildsmith to run them through the patrol car’s computer

system. While that was occurring, Officer Redmond stood on the passenger

side of the car while Officer McGrody was on the driver’s side.        Officer

Redmond described the area as being “a high-drug and crime area” with “lots

of shootings.”

      According to Officer Redmond, Padilla adjusted his groin area several

times during the traffic stop as if he were “trying to conceal something.”

Officer Redmond did not immediately remove Padilla from the car, nor did he

tell him to stop reaching for his groin.   Instead, as his body-cam footage

showed, Officer Redmond talked to Padilla and the backseat passenger while

Officer Wildsmith was checking the IDs. First, Officer Redmond asked Padilla

what was in a shoe box near his feet. Padilla responded that it was shoes and

reached down and opened the shoe box to show it to Officer Redmond. Next,

the backseat passenger told Officer Redmond that he was at work that day.

Officer Redmond turned his attention to him, asking him for his name and

whether he had been “locked up” before. The backseat passenger responded

that he had. Finally, Officer Redmond then turned back to Padilla and asked

him what was in his pocket. Padilla stuck his hand in his pocket and pulled


                                    -2-
J-A17040-21


out a pill bottle. Officer Redmond asked if the pills were his, to which Padilla

responded they were.

      After Padilla showed Officer Redmond the pill bottle, Officer Redmond

walked pack to the patrol car. Officer Wildsmith told him that the backseat

passenger had a warrant for trespassing.      Id. at 23-24. Officer Redmond

confirmed at the suppression hearing that Officer Wildsmith was not referring

to Padilla. Id. at 24. Officer Redmond then said, “he seemed pretty calm.”

Id.

      Officer Wildsmith then began to look down at a cell phone. While he did

so, Officer Redmond asked, “[i]s that one of them?” Id. at 25. When asked

if he recalled what he was referring to, Officer Redmond responded that he

did not. Id. Then, when Officer Wildsmith nodded his head in response to

Officer Redmond’s question, Officer Redmond asked, “[t]he guy in the

passenger or front-seat passenger,” with Officer Wildsmith responding,

“[f]ront.” Id. Again, when asked if he recalled what this was about, Officer

Redmond responded, “I don’t.”      Id. at 26.   Officer Wildsmith, meanwhile,

responded the same, stating: “I don’t recall exactly. I’m not going to sit up

here under oath and say I remember exactly because I don’t.” Id. at 37.

      After that, Officer Redmond asked Officer Wildsmith to “pull him out.”

Id. at 27.   Officer Redmond then said, “[l]et’s check him out,” which he

confirmed at the hearing.

      Q. Just stopping the [body cam footage], Officer. You would agree
      that’s you saying, “Let’s check him out.”

                                     -3-
J-A17040-21



      A. Yes.

      Q. And that’s, again, referring to Mr. Padilla.

      A. Yes.

Id.

      Officer Redmond next prepared to approach the car but waited a few

moments for Officer Wildsmith in case Padilla tried to run. Id. at 30. At that

moment, however, a police sergeant pulled up and got out of his car, at which

point Officer Redmond walked to the passenger door and said to Padilla, “[a]ll

right, my man, step out for me.” Id. at 28.

      The majority finds that reasonable suspicion existed because:

      Although Appellant contends that his alleged movements provided
      the sole basis for Officer Redmond’s suspicion that Appellant was
      armed and dangerous, the record shows that various factors
      existed to support reasonable suspicion: (1) Officer Redmond’s
      four years’ experience as a Philadelphia Police Officer; (2) a
      roadside vehicle stop; (2) the stop occurred at nighttime; (3) the
      vehicle had tinted windows; (4) the stop occurred in a high crime
      area; (5) the area was known for gun violence; (6) Appellant
      made furtive movements towards his groin; (7) Appellant’s hand
      movements were associated with an area used for secreting a
      weapon; and (8) the pat-down occurred for protection of the
      police officers. (citations omitted.)

Majority Memorandum, at 16.

      I disagree with the majority because it was apparent from the testimony

of Officer Redmond and Officer Wildsmith, confirmed by the body-cam footage

and the trial court’s finding, that Padilla was not searched because for fear of

officer safety.


                                      -4-
J-A17040-21


      At the outset, I recognize we are bound by the suppression court’s

factual findings that are supported by the record. Officer Redmond testified

that he saw that Padilla “kept on like adjusting his groin area, like trying to

conceal something.” See N.T., 10/9/19, at 8. While the body-cam footage

does not depict the movements, there is also nothing in the body-cam footage

to contradict Officer Redmond’s testimony that he observed the movements.

Because Officer Redmond testified that he saw the movements and the

suppression court credited that testimony, we are bound by that factual

finding. I also agree that the other factors mentioned by the majority can be

taken into consideration in determining whether an officer can conduct a

search, but absent Padilla’s movements, there would be no basis to conduct

the search because if that were so, just driving in that neighborhood would

justify a search.    However, I disagree with the majority because the

uncontradicted facts evidence that officer safety or any belief that Padilla was

armed and dangerous was not the reason for the search. Moreover, it is the

Commonwealth’s burden to show reasonable suspicion for the search, and

neither Officer Redmond nor Officer Wildsmith could not provide any reason

why they decided to “check [Padilla] out.”

      First, the uncontradicted facts show that after observing Padilla’s furtive

movements in a high crime neighborhood in a car with tinted windows at night,

Officer Redmond, with his four years’ experience, did not immediately remove

Padilla from the vehicle nor show any concern about his personal safety or


                                      -5-
J-A17040-21


that he believed that Padilla was armed and dangerous.             Instead, after

observing those movements, Officer Redmond:

      •     did not remove Padilla from the car but talked to Padilla and
      the backseat passenger while the other officer was checking IDs.

      •     asked Padilla what was in a shoe box near his feet, Padilla
      responded and allowed him to reach down and open the shoe box
      to show it to him with not a concern that a weapon may be in it.

      •     then turned his attention to the backseat passenger and
      asked him for his name and whether he had been “locked up”
      before. The backseat passenger responded that he had.

      •     then turned back to Padilla and asked him what was in his
      pocket. He permitted Padilla, without concern, to put his hand in
      his pocket from which he pulled out a pill bottle. Officer Redmond
      asked if the pills were his, to which Padilla responded they were.

      Officer Redmond’s conduct is not consistent that had a reasonable

suspicion that Padilla was armed and dangerous or that he was in any danger.

If so, with the other two officers that were on scene, he would have ordered

the occupants to exit the car immediately for his protection and that of his

fellow officers.

      Moreover, the body-cam footage conclusively confirms that officer

safety was not the reason for the search.        After engaging in the conduct

described above, Officer Redmond returned to the police car to talk with

Officer Wildsmith, most of which Officer Redmond was asked about on cross-

examination and confirmed.

      That footage contradicts Officer Redmond’s contention that he pulled

Padilla out of the car and frisked him for officer safety. In fact, the suppression


                                       -6-
J-A17040-21


court addressed these facts in its Rule 1925(a) opinion and acknowledged that

Officer Redmond and Officer Wildsmith decided to remove Padilla from the car

and check him out.

            Officer Redmond then returned to the patrol car to speak
      with Officer Wildsmith. The content of the conversation was
      unclear but it is undisputed that Officers Redmond and Wildsmith
      referenced [Padilla] as the “front-seat passenger.” Neither officer
      could remember the reason for the reference to [Padilla], nor does
      the body worn camera footage clarify the context.           Officer
      Redmond then asked Officer Wildsmith to “pull him [Padilla] out”
      and said “let’s check him out.” It is clear from the testimony
      and the footage that the officers decided to remove
      [Padilla] from the vehicle.

Trial Court Opinion, 10/21/20, at 3 (emphasis added).

      The majority ignores the trial court finding that Officer Redmond and

Officer Wildsmith decided to remove Padilla from the car and “check him out”

after their conversation and could not provide a reason why they did so. As a

result, both the suppression court’s analysis and the majority overlook the

“totality of the circumstances” of the traffic stop, including the evidence that

contradicted Officer Redmond’s contention that he frisked Padilla out of safety

concerns. See Commonwealth v. Davis, 188 A.3d 454, 459-60 (Pa. Super.

2018) (reversing suppression court’s probable cause finding for vehicle search

where court acknowledged only one fact weighing against probable cause and

ignored all other facts that weighed heavily against probable cause).

      Likewise, the majority’s analysis disregards Officer Redmond and Officer

Wildsmith’s conversation as depicted in the body-cam footage. According to

the majority, this conversation “did not negate the officer’s concern for

                                     -7-
J-A17040-21


safety.”   See Majority Memorandum, at 18.      Under this rationale, Officer

Redmond saw Padilla adjust his groin and concluded that Padilla was possibly

armed and dangerous but engaged in the previously described conduct that

was inconsistent with any such belief. What is shown on the body-cam footage

is that Officer Redmond and Officer Wildsmith decided to check out Padilla

based on a reason that neither could explain at the suppression hearing. If

you, the officer, can’t explain why the search occurred, obviously reasonable

suspicion has not been made out.

      For these reasons, I would reverse the suppression court’s order

denying suppression and reverse all of Padilla’s convictions for firearm

possession.

      Accordingly, I respectfully dissent.




                                     -8-